Order filed November 26, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00208-CR
                                 ____________

                   JONATHAN ALBERT LEAL, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                      Trial Court Cause No. 12CR0947


                                   ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 7, a
DVD.
      The clerk of the 122nd District Court is directed to deliver to the Clerk of
this court the original of State's Exhibit 7, a DVD, on or before December 13,
2013. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original exhibit to the clerk of the
122nd District Court.



                                   PER CURIAM




                                           2